Exhibit 10.36 AMENDMENT NO. 2 TO CONVERTIBLE NOTE PURCHASE AGREEMENT AND SECURITY AGREEMENT This Amendment No. 2 to Convertible Note Purchase Agreement and Security Agreement is entered into as of August 12, 2008 (this “Amendment”), by and between PureDepth, Inc. (the “Company”) and K One W One Limited (the “Purchaser”). RECITALS WHEREAS, the Company and the Purchaser are parties to that certain Convertible Note Purchase Agreement dated as of February 4, 2008 (the “Purchase Agreement”) and to that certain Security Agreement dated as of February 4, 2008 (the “Security Agreement’), in each case as amended by that certain Amendment No. 1 to
